Citation Nr: 0802370	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for Bright's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of a Board remand dated in June 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a VA examination in July 2007, the examiner referenced 
multiple relevant VA laboratory reports accomplished for 
purposes of treatment since the date of the veteran's VA 
compensation examination in September 2003.  These reports 
are not associated with the claims file.  VA records of 
treatment relevant to the veteran's claim would be helpful in 
adjudication of the claim.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Additionally, in September 2007, the Board received a private 
medical report of an MRI of the kidney, dated in August 2007, 
and relevant private laboratory reports dated in August and 
September 2007.  The MRI impression included medical renal 
disease bilaterally.  Any additional corresponding relevant 
records of private medical treatment would be helpful in 
adjudicating the veteran's claim.  Also, because the Board 
does not have the medical expertise to interpret the full 
significance of the MRI and laboratory findings, and because 
the veteran described ongoing treatment for gout associated 
with poor renal function over the past year in a letter to 
the RO received in October 2007, a new VA examination and 
opinion would be useful in determining the current severity 
of his condition.  See 38 U.S.C.A. § 5103A; Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment that may be relevant for 
purposes of evaluating his Bright's 
disease, such as any records reflecting 
renal insufficiency, hypertension, 
urological problems, or blood or urine 
testing, for the period from January 2002 
forward.  

After any required releases for medical 
information are requested and obtained 
from the veteran, an attempt should be 
made to obtain any records so identified 
that have not been previously obtained.  
The records sought should include relevant 
VA records of treatment and assessment, 
dated from January 2002 forward, to 
include reports of laboratory findings 
dated 9/15/03, 10/06/04, 7/07/05 or 
11/10/05, 1/30/06, 12/11/06 and 5/31/07. 

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination for 
the purpose of determining the current 
severity of his service-connected Bright's 
disease.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.

For the veteran's Bright's disease, the 
examiner should describe the nature and 
extent of the veteran's present disability.  
Included in his opinion should be findings 
as to the frequency and persistence of any 
albuminuria; BUN and creatine levels; 
extent of decrease of function of the 
kidneys or other related organ systems 
(especially cardiovascular); hypertension; 
associated urine leakage, frequency, or 
obstructed voiding; gout; or urinary tract 
infection.  In providing the requested 
clinical assessment, consideration should 
be given, including to reports of a private 
MRI, and laboratory findings, in August 
2007.

3.  Readjudicate the issue on appeal.  
Readjudication should include consideration 
of the provisions of 38 C.F.R. § 
3.321(b)(1), and a determination as to 
whether the case should be referred to the 
Director of the Compensation and Pension 
Service for extra-schedular consideration.  
(See veteran's written statement received 
in October 2007).  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

